Name: Commission Regulation (EC) No 2341/96 of 6 December 1996 correcting the German language version of Regulation (EC) No 2105/96 amending Regulation (EC) No 1931/96 derogating from and amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards public intervention
 Type: Regulation
 Subject Matter: trade policy;  animal product;  European Union law
 Date Published: nan

 7. 12 . 96 EN Official Journal of the European Communities No L 318/ 11 COMMISSION REGULATION (EC) No 2341/96 of 6 December 1996 correcting the German language version of Regulation (EC) No 2105/96 amending Regulation (EC) No 1931/96 derogating from and amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards public intervention THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 2222/96 (2), and in particular Articles 6b and 25 thereof, Whereas Council Regulation (EC) No 1997/96 (3) intro ­ duces special arrangements covering certain fresh and chilled meat of lean male bovine animals originating in the Community in accordance with the system of invita ­ tions to tender provided for in Commission Regulation (EEC) No 2456/93 (4), as last amended by Regulation (EC) No 2015/96 0; Whereas the German language version of Article 1 (2) (a) of Commission Regulation (EC) No 1 93 1 /96 (6), as amended by Regulation (EC) No 2015/96, contains an error; whereas, for reasons of clarity, that version should be corrected; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION: Article 1 (Concerns only the German language version .) Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 December 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 24. (2) OJ No L 296, 21 . 11 . 1996, p . 50 . (3) OJ No L 267, 19 . 10 . 1996, p . 1 . (4) OJ No L 225, 4. 9 . 1993, p . 4. ( 5) OJ No L 269 , 22 . 10 . 1996, p . 16 . (6) OJ No L 254, 8 . 10 . 1996, p. 35 .